902 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Camilo BAUTISTA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3304.
United States Court of Appeals, Federal Circuit.
April 9, 1990.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and L.T. SENTER, Jr., Chief Judge.*
PER CURIAM.

DECISION

1
Camilo Bautista (Bautista) appeals from the Merit Systems Protection Board's (board) dismissal of his petition for review of the initial decision as untimely filed.  We affirm.

OPINION

2
The February 9, 1988 initial decision informed Bautista that he had until March 15, 1988 to file a petition for review.  Bautista filed his petition for review more than seven weeks late on May 6, 1988.  See 5 C.F.R. Sec. 1201.114(d).  Bautista did not respond to two board orders that provided him with the opportunity to establish good cause for the untimely filing.  See 5 C.F.R. Sec. 1201.113(d).  On this record, we find no error in the board's dismissal of Bautista's petition for review.



*
 L.T. Senter, Chief Judge of the United States District Court for the Northern District of Mississippi, sitting by designation